Exhibit 16.1 Deloitte Deloitte & Touche LLP 155 East Broad Street 18th Floor Columbus, OH 43215-3611 USA Tel:+1 Fax: +1 614 229 4647 www.deloitte.com October 24, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of the White River Capital, Inc. Form 8-K dated October 24, 2007, and have the following comments: 1.We agree with the statements made in part (a) of the report bearing the caption “Previous independent registered public accounting firm”. 2.We have no basis on which to agree or disagree with the statements made in part (b) of the report bearing the caption “Proposed appointment of new independent registered public accounting firm”. Yours truly, /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP
